         Case 1:18-cv-01784-RAH Document 31 Filed 06/21/19 Page 1 of 1




              In the United States Court of Federal Claims

                                         No. 18-1784 C
                                      Filed: June 21, 2019



ROBERT J. LABONTE, JR.
           Plaintiff


             v.
                                                    NOTICE OF REASSIGNMENT TO:

                                                    Judge Richard A. Hertling
THE UNITED STATES
          Defendant




         Pursuant to Rule 40.1(c) of the Rules of the United States Court of Federal Claims, this
case has been reassigned to the above judge.




                                                               Clerk of Court
